Citation Nr: 0520430	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-33 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to August 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran provided testimony at 
a Board Central Office hearing conducted in April 2005.  A 
transcript of these proceedings has been made a permanent 
part of the veteran's record.  

The veteran has raised claims for service connection for a 
back disability and a psychiatric disability that he claims 
were caused or worsened by his service-connected bilateral 
foot condition.  See Allen v. Brown, 7 Vet. App. 439, at 446 
and 448 (1995); 38 C.F.R. § 3.310(a) (2004).  These issues 
are referred to the RO for all appropriate development and 
adjudication and are considered inextricably intertwined with 
the issue of entitlement to TDIU.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran provided testimony at an April 2005 Central 
Office hearing in which he stated that he has experienced 
increased disability in his service-connected bilateral foot 
disability since his most recent VA examination, conducted in 
October 2004.  In particular, he states that his foot 
disabilities are productive of increased pain that makes 
standing difficult.  The veteran has requested an additional 
examination indicating that the previous one was inadequate 
as the examiner only seemed to perceive unilateral 
disability.  The veteran asserts that his painful foot 
condition 




affects both feet.  The Board observes that a remand is 
required on this account as additional medical examination 
might aid in substantiating the claim for a TDIU.  

The veteran testified that he had been receiving treatment at 
VA's Muscle Shoals Area Clinic in Alabama.  The record 
demonstrates that the most recent VA outpatient reports were 
from the Birmingham, Alabama facility and are dated in 
October 2003.  Reports of more recent evaluation and 
treatment should be obtained and associated with the 
veteran's claim folder.  

In addition, the veteran reported that he filed a claim with 
the Social Security Administration (SSA) for disability 
benefits, and stated that a physician at the SSA, named Dr. 
Steel, provided an opinion to the effect that the veteran was 
unable to work.  Judicial interpretation of the law is to the 
effect that VA's duty to assist veterans in developing facts 
pertinent to claims, as mandated by 38 U.S.C.A. § 5107, 
includes obtaining pertinent medical records, even if not 
requested to do so by the veteran, when the VA is placed on 
notice that such records exist.  See Voerth v. West, 13 Vet. 
App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998); Ivey v. Derwinski, 2 Vet. App. 320 (1992); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  There is no 
indication from the record of an attempt to obtain the 
records from SSA, including the administrative decision.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  Obtain reports of VA evaluation and 
treatment compiled since October 2003.  The 
RO's attention is directed to the veteran's 
testimony that he has been receiving 
treatment at the Muscle Shoals Area Clinic.  
Associate all acquired evidence with the 
veteran's claims folder.  





2.  Obtain records from SSA.  The RO's 
attention is directed to the veteran's 
testimony regarding a medical opinion from a 
physician identified as Dr. Steel.  All 
appropriate action should be conducted to 
obtain this evidence.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

3.  Afford the veteran a VA podiatry 
examination in order to determine the current 
nature and severity of the service-connected 
bilateral foot disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should be 
made available to the examiner for use in 
studying the case.  Ask the examiner to state 
with respect to each foot whether the 
veteran:  

a.  has marked contraction of the plantar 
fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, or 
marked varus deformity.  

b.  has pronounced flat feet, marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement, severe spasm of the 
tendon achillis on manipulation and 
whether there would improvement with 
orthopedic shoes or appliances.  

c.  is unemployable by reason of his 
service-connected bilateral foot 
disability.  The clinical basis for the 
opinion should be set forth in detail.  




4.  The RO should request that a social and 
industrial survey be undertaken by a social 
worker, in order to elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education and employment 
history, and social and industrial capacity.  
The social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  With 
regard to his employability, the veteran 
should be asked to provide the names and 
addresses of businesses where he has worked 
and or sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be made 
available to the social worker in conjunction 
with the survey as it contains important 
historical data.

5.  Take all appropriate action to develop 
and adjudicate the claims for service 
connection for a back disability and a 
psychiatric disability, both of which are 
claimed to be secondary to the veteran's 
service-connected bilateral foot condition.  

6.  Thereafter, the RO should readjudicate 
the claim for TDIU.  If the benefit sought on 
appeal remains denied, the appellant and the 
appellant's representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

